DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7-13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over HORNIG (U.S. Publication No. 2009/0270549, hereinafter HORNIG) in view of EP 2292687 (hereinafter, SAEWE)
Regarding claims 1, 3, 7-13, 16, and 17, HORNIG teaches crosslinking agent for ethylene acrylate (AEM) and polyacrylate (ACM) elastomers comprises a diamine crosslinker, an accelerator selected from the 1,8-diazabicylco-5,4,0-undec-7-ene (DBU), and a moderator of the pyrrolidone type (Abstract; [0014-0018]). The pyrrolidone is selected from N-methylpyrrolidone or polyvinylpyrrolidone (PVP) [0020]. Examples of diamine crosslinker includes hexamethylene diamine, carbamate, N,N-dicinnamylide diamine carbamate, 4,4-diaminodicyclohexylmethane, m-xylene diamine, 4,4-diaminodiphenylmethane, 4,4-diaminodiphenyl ether, 2,2-bis[4-(4-amino-phenoxy)phenyl]propane and hexamethylene diamines [0021]. Moreover, the crosslinking agent for polyacrylate (ACM) elastomers comprises a diamine crosslinker, an accelerator selected from the 1,8-diazabicylco-5,4,0-undec-7-ene (DBU) [0015]. The amount of 1,8-diazabicylco-5,4,0-undec-7-ene (DBU) is in the amount of 1.50 parts by weight (Table 3; [0046]) and the amount of diamine crosslinker is in the amount of 0.8 phr to 3 phr (Tables 1 and 3, [0024, 0040, and 0046]). The crosslinking agent comprises ACM, AEM, and a mixture of ACM and AEM elastomers may be optionally used [0027]. The crosslinked elastomers composition further comprises fillers [0029], fillers including carbon black in the amount of 54 parts, 56 parts, and 75 parts  (Tables 1, 3, 
However, HORNIG does not teach a secondary aliphatic amine and/or a tertiary aliphatic amine.
In the same field of endeavor of crosslinking guanidine-free mixtures containing ethylene acrylate (AEM) and polyacrylate (ACM), SAEWE teaches a polymer composition comprising AEM and ACM and accelerators. The accelerator are chemical agents that accelerate the vulcanization reaction which includes a blend of 1,8-diazabicyclo[5.4.0]undecene-7(DBU) and non-aromatic amines which include primary, secondary, and tertiary alkylamines. Examples include diethylamine and dicyclohexylamine; cyclohexylamine and/or dicyclohexylamine which are secondary aliphatic amines. 
The vulcanization accelerator may be contained in the composition in an amount of 0.1 to 10 wt% [0024-0029]. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the secondary aliphatic amines of SAEWE with the crosslinkable rubber composition of HORNIG for the benefit of it art recognized function of accelerating the crosslinking of the rubber components in the rubber composition. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980).
Regarding claim 4, HORNIG  teaches the elastomer composition comprising 1.50 phr, 2.50 phr, 3.5 phr, 4.50phr of DBU (accelerator) and 0.8 phr, 1 phr, and 1.2 phr of 2-pyrrolidone (moderator) (Table 1; [0040]), 3.50 phr of DBU (accelerator) and 1 phr of 2-pyrrolidone (moderator) (Table 1; [0040]) which .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   

Claims 2, 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over HORNIG (U.S. Publication No. 2009/0270549, hereinafter HORNIG) in view of EP 2292687 (hereinafter, SAEWE) in further view of WOLFF et al. (U.S. Patent No. 4,229,333, hereinafter WOLFF).
Regarding claims 2, 6, and 19, the combined disclosures of HORNIG and SAEWE substantially teach the present invention, see paragraphs 7-10 above. 
 However, the combined disclosures fail to teach wherein the composition additionally comprises an aldehydic amine. 
In the same field of a crosslinkable rubber mixtures, WOLFF teaches the composition comprises vulcanization accelerators include aldehydeamine accelerators including saturated with unsaturated aliphatic aldehyde reaction products with ammonia, aliphatic or aromatic amines, for example butyraldehyde-aniline and butyraldehyde-butylamine (Col. 5, lines 11-15). The amount of vulcanization accelerator present is from 0.02 to 10 parts (Col. 1, lines 65-67). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the aldehydeamine accelerators of WOLFF with the elastomer compositions of HORNIG and SAEWE for the benefit of increasing/accelerating the crosslinking of the elastomer in the elastomer compositions. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980).
With regard to claim 2, HORNIG teaches the DBU is in the amount of 1.50 parts (Table 3: [0046]) and NISHIMURA teaches crosslinking accelerator (i.e., primary, secondary, and tertiary amines) is in the range of 0.1 to 10 phr (Col. 5, lines 28-41 and Col. 5, lines 54-57) which is within the claimed range. It 
Regarding claim 19, as discussed in above (paragraphs 6-9), HORNIG teaches the DBU is in the amount of 1.50 parts (Table 3: [0046]). SAEWE teaches crosslinking accelerator (i.e., primary, secondary, and tertiary amines) is in an amount of 0.1 to 10 wt% [0024-0029], and WOLFF teaches the composition comprises vulcanization accelerators include aldehydeamine accelerators including saturated with unsaturated aliphatic aldehyde reaction products with ammonia, aliphatic or aromatic amines, for example butyraldehyde-aniline and butyraldehyde-butylamine (Col. 5, lines 11-15) (which reads on aldehydic amine as claimed). The amount of vulcanization present is from 0.02 to 10 parts (Col. 1, lines 65-67). The amounts of accelerator (DBU), aliphatic amines, and aldehydric amine are within the claimed range. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over HORNIG (U.S. Publication No. 2009/0270549, hereinafter HORNIG) in view of EP 2292687 (hereinafter, SAEWE) in further view of FORGUE et al. (U.S. Publication No. 2012/0088887, hereinafter FORGUE).
Regarding claim 5, the combined disclosures of HORNIG and SAEWE substantially teaches the present invention, see paragraphs 7-10 above. More specifically, SAEWE teaches the rubber composition comprises crosslinking accelerator include primary, secondary, and tertiary aliphatic amines [0024-0029].
However, the combined disclosures do not teach wherein the aliphatic amines is selected form secondary amines selected from the group di-coco-alkylamine, di(hydrogenated  tallow fat)-amine, bis(hydrogenated tallow alkyl) amine, and di-stearylamine or tertiary amines including behenyl-dimethylamine, octadecyl-dimethylamine, di-coco-alkyl methylamine, di-hydrogenated tallow fat methyl amine, di-hydrogenated tallow fat-secondary-alkylamine, tri-hexadecylamine, or mixtures of the aforementioned amines. 
In the same field of endeavor of accelerator composition for elastomer [0015], FORGUE teaches an accelerator agent for crosslinkable elastomers wherein the accelerator agent is blend of an aldehyde-amine condensation product and an aliphatic amine. An example of aliphatic amine is a mixture of high 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the accelerator agent (i.e., aliphatic amine) of FORGUE with the elastomer compositions of HORNIG and NISHIMURA for its art recognized function (i.e., accelerating the crosslinking of the rubber composition). It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HORNIG (U.S. Publication No. 2009/0270549, hereinafter HORNIG) in view of EP 2292687 (hereinafter, SAEWE) in further view of BAIN et al. (U.S. Publication No. 3,635,480, hereinafter BAIN).
Regarding claims 14 and 15, the combined disclosures of HORNIG and SAEWE substantially teaches the present invention, see paragraphs 7-10 above. More specifically, HORNIG the elastomeric materials that can be made with the crosslinking agent are seals and gaskets such as oil sump gaskets and seals in the area of intake manifolds and exhaust gas recirculations to dynamically stressed sealing elements such as, for example, piston sealing rings (i.e., bonded piston seals) [0005].
However, the combined disclosures do not teach the gasket comprises a support on which the elastomer gasket element is arranged (claim 14) and wherein the gasket comprises a support which is partially or entirely enclosed by the elastomer gasket element (claim 15). 
In the same field of endeavor of seals and gaskets, BAIN teaches Fig.1 which includes a resilient member 11 of elastomeric material is attached to a plate (which reads on the elastomer gasket element) 
Given HORNIG teaches elastomeric sealing elements [0038] and SAEWE teaches gaskets and seals made from elastomeric composition [0003], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to the same structure as taught in BAIN. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over HORNIG (U.S. Publication No. 2009/0270549, hereinafter HORNIG) in view of EP 2292687 (hereinafter, SAEWE) in further view of BOCK et al. (U.S. Publication No. 2005/0067791, hereinafter BOCK).
Regarding claim 18, the combined disclosures of HORNIG and SAEWE substantially teaches the present invention, see paragraphs 7-10 above. More specifically, HORNIG the elastomeric materials that can be made with the crosslinking agent are seals and gaskets such as oil sump gaskets and seals in the area of intake manifolds and exhaust gas recirculations to dynamically stressed sealing elements such as, for example, piston sealing rings (i.e., bonded piston seals) [0005].
However, the combined disclosures do not teach a fuel line produced using an elastomer material. 
In the same field of endeavor of gaskets, BOCK teaches sealing element for sealing quick couplers of fuel lines wherein the sealing element comprises a supporting section which is made at least in part from an elastic material (Abstract; [0001, 0024, 0067]; claim 15).
Given HORNIG teaches elastomeric sealing elements [0038] and SAEWE teaches gaskets and seals made from elastomeric composition [0003], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have produced a gasket for fuel lines as taught in BOCK. 
Response to Arguments
Applicant’s arguments, filed 02/25/2001, with respect to the rejection(s) of claim(s) 1-19 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection as indicated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765